Case: 19-30971     Document: 00515628780          Page: 1    Date Filed: 11/05/2020




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                               November 5, 2020
                                   No. 19-30971                   Lyle W. Cayce
                                                                       Clerk

   GeoVera Specialty Insurance Company,

                                                             Plaintiff—Appellee,

                                       versus

   Michael Odoms,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:19-CV-1899


   Before Elrod, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          Michael Odoms owned several rental properties, including one he
   purchased in 2018 in Marrero, Louisiana. When he applied to GeoVera
   Specialty Insurance Company for insurance coverage on that house, Odoms
   represented that neither he nor his spouse Ericka Odoms had “been involved
   in a . . . bankruptcy during the [previous] 5 years.” Until the end of 2015,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-30971      Document: 00515628780           Page: 2   Date Filed: 11/05/2020




                                     No. 19-30971


   however, Ericka had in fact been making payments to creditors pursuant to a
   plan arising out of her Chapter 13 bankruptcy case filed in 2010. After
   GeoVera filed an action seeking declaratory relief and rescission of the policy,
   the district court entered summary judgment in favor of GeoVera based on
   its finding that Odoms knowingly misrepresented a material fact on the
   insurance application in failing to disclose his wife’s bankruptcy. The district
   court awarded declaratory relief and allowed GeoVera to rescind Odoms’s
   policy. Odoms appeals the summary judgment in favor of GeoVera. We
   AFFIRM.
                                 BACKGROUND
          On June 21, 2018, Odoms bought a house located at 6565 Benedict
   Drive in Marrero, Louisiana (the “Benedict house”). The same day, Odoms
   applied for tenant-occupied homeowners’ insurance through Susan Angelica
   Insurance Agency (“SAIA”). The application included a question that
   asked, “[h]as applicant, co-applicant, spouse or domestic partner had or been
   involved in a foreclosure, repossession, or bankruptcy during the past 5
   years?” Odoms answered “no” to this question.
          In fact, Odoms’s wife Ericka Odoms had filed for Chapter 13
   bankruptcy in 2010. For five years, Ericka made payments under a Chapter
   13 payment plan. Ericka completed her payment plan in October 2015, and
   the bankruptcy court discharged Ericka’s debts in December 2015.
          After Odoms signed and submitted the insurance application for the
   Benedict house, GeoVera promptly issued the policy. Exactly one month
   later, on July 21, 2018, the Benedict house burned down. Odoms then filed
   an insurance claim with GeoVera, which required him to testify via two
   examinations under oath (“EUO”). During the December 19, 2018 EUO,
   the examiner asked Odoms about several insurance applications he had
   completed between 2016 and 2018, around the time he completed the


                                          2
Case: 19-30971     Document: 00515628780          Page: 3   Date Filed: 11/05/2020




                                   No. 19-30971


   application for the Benedict house that eventually burned. Each of the
   applications contained the same bankruptcy-related question as the Benedict
   house application.
         In response to the examiner’s questioning, Odoms stated that he was
   aware of Ericka’s bankruptcy when he applied for those insurance policies.
   He also stated that he knew that Ericka “was actively making payments on
   debts included in her bankruptcy pursuant to a bankruptcy agreement with
   her creditors” from October 2010 through October 2015, and that her
   bankruptcy “had been pending through December 2015.” Finally, Odoms
   conceded that if Ericka “was involved in a bankruptcy during 2010 to 2015,”
   that would have made his responses to the applications’ bankruptcy question
   inaccurate.
         GeoVera also took sworn testimony from Ericka. During her EUO,
   Ericka testified that Odoms knew about her bankruptcy. Ericka further stated
   that Odoms’s answer to the bankruptcy question was inaccurate.
         On February 26, 2019, GeoVera informed Odoms that it had
   determined that Odoms had misrepresented Ericka’s bankruptcy status on
   his insurance application. GeoVera also concluded that Odoms had falsely
   represented that the Benedict house was connected to public utilities. (The
   house apparently was not serviced by gas or running water at the time.)
   Because of these misrepresentations, GeoVera refused to indemnify
   Odoms’s property damage.
         On March 1, 2019, GeoVera filed a declaratory judgment action,
   seeking to rescind the insurance policy based on Odoms’s false statements in
   completing the policy application. After discovery, GeoVera moved for
   summary judgment. The district court found a genuine dispute of material
   fact as to whether Odoms knowingly misrepresented the Benedict house’s




                                        3
Case: 19-30971       Document: 00515628780             Page: 4     Date Filed: 11/05/2020




                                        No. 19-30971


   connection to public utilities.1 But the district court granted GeoVera’s
   motion for summary judgment based on the court’s finding that there was no
   genuine dispute that Odoms knowingly made a materially false statement
   about Ericka’s bankruptcy.
          Odoms appeals. He contends that a fact question exists as to whether
   he misrepresented Ericka’s bankruptcy status. Odoms also asserts that he
   did not intentionally deceive GeoVera. Finally, Odoms argues that GeoVera
   has not demonstrated that his answer to the bankruptcy question was
   material to GeoVera’s coverage determination. We review each of these
   contentions in turn.
                              STANDARD OF REVIEW
          We review a summary judgment de novo, “applying the same legal
   standards as the district court.” Condrey v. SunTrust Bank of Ga., 429 F.3d
556, 562 (5th Cir. 2005). Summary judgment is appropriate when “the
   movant shows that there is no genuine dispute as to any material fact and the
   movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).
   A genuine dispute of material fact exists “if the evidence is sufficient for a
   reasonable jury to return a verdict for the nonmoving party.” Hamilton v.
   Segue Software Inc., 232 F.3d 473, 477 (5th Cir. 2000). “We construe all facts
   and inferences in the light most favorable to the nonmov[ant] . . . .” Murray
   v. Earle, 405 F.3d 278, 284 (5th Cir. 2005). We resolve factual questions in
   the nonmovant’s favor, “but only when there is an actual controversy, that




          1
            On appeal, GeoVera argues that summary judgment is merited based on either of
   Odoms’s application responses at issue. Because we conclude that summary judgment is
   appropriate based on the record related to Odoms’s response to the bankruptcy question,
   however, we need not address the district court’s ruling as to the utilities question.



                                             4
Case: 19-30971      Document: 00515628780          Page: 5    Date Filed: 11/05/2020




                                    No. 19-30971


   is, when both parties have submitted evidence of contradictory facts.” Little
   v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).
                                  DISCUSSION
          Under Louisiana law, to rescind an insurance policy on
   misrepresentation grounds, the “insurer must prove that: (1) the insured
   made a false statement; (2) the false statement was material; and (3) it was
   made with intent to deceive.” Willis v. Safeway Ins. Co. of La., 42,665 (La.
   App. 2 Cir. 10/24/07), 968 So. 2d 346, 350.           Finding that GeoVera
   sufficiently proved these three elements as to Odoms’s answer to the policy
   application’s bankruptcy question, the district court entered summary
   judgment in favor of GeoVera. The district court further held that GeoVera
   could rescind Odoms’s policy due to the material misrepresentation on his
   insurance application.
          On appeal, Odoms takes issue with the district court’s ruling as to
   each element. First, he asserts that there is a fact question about whether he
   actually misrepresented Ericka’s bankruptcy status. While he indicated on
   the 2018 policy application that neither he nor his spouse had “been involved
   in a . . . bankruptcy during the past 5 years,” Odoms contends that it is not
   clear that Ericka’s payments constitute “involvement” in a bankruptcy.
   That is, Odoms asserts that the question was ambiguous. Odoms asks that
   we construe this ambiguity against GeoVera. See Carrier v. Reliance Ins. Co.,
   1999-2573 (La. 4/11/00), 759 So. 2d 37, 43 (“[E]quivocal provisions seeking
   to narrow an insurer’s obligations are strictly construed against the
   insurer.”).
          In the district court, Odoms did not argue that the bankruptcy
   question was ambiguous. Nor did Odoms ask the district court to construe
   any such ambiguity against GeoVera. Odoms has thus waived this argument
   on appeal. Keenan v. Tejeda, 290 F.3d 252, 262 (5th Cir. 2002) (“If a party


                                          5
Case: 19-30971      Document: 00515628780          Page: 6   Date Filed: 11/05/2020




                                    No. 19-30971


   fails to assert a legal reason why summary judgment should not be granted,
   that ground is waived and cannot be considered or raised on appeal.”)
   (quotation marks and citation omitted).
          Regardless, the undisputed record belies Odoms’s assertion.
   Odoms’s own testimony, confirmed by Ericka’s EUO, demonstrates that,
   when he completed the policy application in 2018, Odoms knew that Ericka’s
   Chapter 13 bankruptcy case remained pending until the bankruptcy court
   discharged her debts in December 2015. See 11 U.S.C. § 1328(a) (2018)
   (providing for discharge of debts in bankruptcy after all payments under
   Chapter 13 plan are made by debtor); see also In re Foster, 670 F.2d 478, 484
   (5th Cir. 1982) (noting that “[i]n return for compliance with the plan, a
   debtor is entitled to a discharge of all debts provided for by the plan”)
   (internal quotation marks and citation omitted). Yet he represented to
   GeoVera that, as of 2018, neither he nor his spouse had been involved in a
   bankruptcy during the preceding five years. This was false, and there is no
   genuine dispute of material fact that Odoms misrepresented the existence of
   Ericka’s bankruptcy to GeoVera.
          Odoms contends that, assuming his response to the bankruptcy
   question was false, he nonetheless did not intentionally deceive GeoVera
   about Ericka’s bankruptcy status. “Intent to deceive must be determined
   from surrounding circumstances indicating the insured’s knowledge of the
   falsity of the representations made in the application and his recognition of
   the materiality of his misrepresentations, or from circumstances which create
   a reasonable assumption that the insured recognized the materiality.” Cousin
   v. Page, 372 So. 2d 1231, 1233 (La. 1979).
          Such circumstances exist here. The same record that substantiates
   the falsity of Odoms’s misrepresentation about Ericka’s bankruptcy
   demonstrates “the insured’s knowledge of the falsity,” id., because Odoms’s



                                          6
Case: 19-30971       Document: 00515628780             Page: 7    Date Filed: 11/05/2020




                                        No. 19-30971


   and Ericka’s testimony make clear that Odoms knew that Ericka’s
   bankruptcy continued until late 2015 and that his answer to the application’s
   bankruptcy question was therefore false. Further, the record shows at least
   “circumstances which create a reasonable assumption that [Odoms]
   recognized the materiality” of his misrepresentation. Id. Before completing
   the application for coverage of the Benedict house, Odoms submitted six
   separate policy applications to GeoVera, for other properties. On each,
   Odoms made the same representation that neither he nor his spouse had been
   involved in a bankruptcy in the preceding five years. The district court found
   that this fact “demonstrate[d] his intent to deceive GeoVera.” See Watson
   v. United of Omaha Life Ins. Co., 735 F. Supp. 684, 686 (M.D. La. 1990)
   (finding   that   insured    party     appreciated     the    materiality   of   her
   misrepresentations and made them with the intent to deceive because she
   had prior experience with life insurance).
          Odoms’s attempts to refute this record are unavailing. First, he offers
   an affidavit as evidence of a fact dispute about his intent to deceive GeoVera.
   In his affidavit, Odoms stated that “[h]e believed the correct and truthful
   answer to [the bankruptcy question] was ‘no.’” He also averred that “[h]e
   did not believe that his wife’s participation in a payment plan set up as a result
   of her 2010 bankruptcy amounted to ‘involvement’ with a bankruptcy for the
   purposes of the GeoVera application.” But Odoms’s affidavit conflicts with
   his prior testimony, in which he admitted that his answer to the bankruptcy
   question was inaccurate. The affidavit is thus insufficient to create a genuine
   dispute of material fact. In re Deepwater Horizon, 857 F.3d 246, 250 (5th Cir.
   2017) (“[A] non-movant cannot create a genuine issue of fact sufficient to
   survive summary judgment simply by contradicting his or her own previous
   sworn statement . . . without explaining the contradiction or attempting to
   resolve the disparity.”) (internal quotation marks and citation omitted).




                                             7
Case: 19-30971      Document: 00515628780          Page: 8   Date Filed: 11/05/2020




                                    No. 19-30971


          Likewise, Odoms’s assertion that he was entitled to rely on his
   insurance agent SAIA’s expertise in completing the application lacks merit.
   Odoms posits that he would have answered the bankruptcy question
   differently if SAIA had explained that Chapter 13 payment plans constitute
   “involvement” in a bankruptcy. According to Odoms, because SAIA failed
   to clarify the bankruptcy question, he honestly believed that his answer was
   correct.
          In Louisiana, “a party who signs a written instrument is presumed to
   know its contents and cannot avoid its obligations by contending that he did
   not read it, that he did not understand it, or that the other party failed to
   explain it to him.” Aguillard v. Auction Mgmt. Corp., 2004-2804 (La.
   6/29/05), 908 So. 2d 1, 17. Odoms signed the subject insurance application.
   He also affirmed that he had “read the . . . application and . . . attachments
   and declare[d] that the information [was] true and complete.” And as the
   district court noted, Odoms never asked SAIA for clarification about whether
   the application’s bankruptcy question covered Ericka’s bankruptcy, even
   though he completed multiple applications that included the same question.
   Odoms cannot pin his otherwise knowing misrepresentation on SAIA’s
   failure to explain the application’s bankruptcy question to him.
          At the very least, the circumstances “create a reasonable assumption
   that [Odoms] recognized the materiality” of his answer. Cousin, 372 So. 2d
   at 1233. The district court correctly found that Odoms intended to deceive
   GeoVera. See Pac. Ins. Co. v. La. Auto. Dealers Ass’n, 273 F.3d 392, 2001 WL
1013089, at *6–7 (5th Cir. 2001) (unpublished).
          Finally, Odoms asserts that GeoVera has not demonstrated his
   misrepresentation’s materiality. “A statement is material if it is of such a
   nature that, had it been true, the insurer either would not have contracted, or
   would have contracted only at a higher premium rate.” Willis, 968 So. 2d at



                                         8
Case: 19-30971        Document: 00515628780              Page: 9       Date Filed: 11/05/2020




                                          No. 19-30971


   350. Odoms contends that GeoVera has not demonstrated that it would have
   declined the policy application had it known about Ericka’s bankruptcy. We
   disagree.
           In a sworn declaration, Joseph Belton II, GeoVera’s claim manager,
   explained GeoVera’s underwriting rules. Belton stated that under the
   underwriting rules, GeoVera would have denied Odoms’s application if he
   had answered “yes” to the bankruptcy question. Odoms offered no evidence
   contradicting Belton’s declaration. See Moss v. BMC Software, Inc., 610 F.3d
917, 927 (5th Cir. 2010) (providing sworn affidavit supported summary
   judgment because opposing party did not offer evidence against the
   affidavit’s truthfulness). In the absence of evidence to the contrary, there is
   no genuine dispute that, based on Belton’s declaration, Odoms’s
   misrepresentation was material.2 The district court’s reliance on Belton’s
   declaration in granting summary judgment was thus proper.
                                      CONCLUSION
           GeoVera has demonstrated that Odoms knowingly misrepresented
   Ericka’s bankruptcy status and that his misrepresentation was material.
   Odoms failed to produce evidence sufficient to create a genuine dispute of
   material fact as to any of the elements of GeoVera’s claim for rescission.
   Accordingly, we AFFIRM the district court’s summary judgment.




           2
             Odoms attempts to show a fact dispute by pointing to distinctions in the wording
   of GeoVera’s underwriting manual and its insurance application. GeoVera’s underwriting
   manual lists risks that render applicants ineligible for insurance. Among these risks are
   “[f]oreclosure, repossession, or bankruptcy during the past 5 years (filed, declared, or had
   any kind of other involvement in such proceedings).” By contrast, the insurance
   application asks about spouses’ bankruptcies as well. But Odoms did not raise the language
   difference in the district court and has therefore waived this argument on appeal. Keenan,
290 F.3d at 262.



                                                9